Citation Nr: 0116333	
Decision Date: 06/15/01    Archive Date: 06/19/01	

DOCKET NO.  96-45 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased (compensable) evaluation for 
tuberculous epididymitis.

4.  Entitlement to an increased (compensable) evaluation for 
varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from May 1945 to 
October 1945 and from August 1950 to October 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1993 and May 1996 rating 
decisions of the VARO in San Juan.  

Of record is a February 1997 communication from the veteran 
in which he indicated he wanted to "establish increased 
evaluation on my s/c hearing loss..."  The record does not 
reflect that service connection is in effect for hearing 
loss.  Nevertheless, to the extent that the veteran is 
claiming service connection for hearing loss, this matter has 
not yet been adjudicated, and is therefore referred to the RO 
for appropriate consideration.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superceded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA could 
not assist in the development of a claim that was not well 
grounded.  This change in the law is now applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change requires 
that notice be provided to a claimant as to what is required 
for a claim to be successful, and may require multiple 
notices during the pendency of the adjudication process.  See 
Holliday, supra.  In the case of Holliday v. Principi, 
14 Vet. App. 280 (2001), it was noted that the VA Secretary 
had not promulgated implementing regulations, and that these 
regulations might in fact provide more assistance than is 
required by the Veterans Claims Assistance Act itself.  
Holliday, supra.  Indeed, the Court noted that, until such 
regulations were promulgated, there remained significant 
uncertainties regarding the kind of notice to be given to 
each class of claimants, especially in light of the 
Secretary's acknowledgment that the notification requirements 
had universal application.  Id.  In order to ensure that the 
veteran in this case is afforded all the protections of the 
Veterans Claims Assistance Act of 2000, as implemented by VA, 
a remand is required.  

The RO should ensure that all notification and development 
required by the Veterans Claims Assistance Act of 2000 is 
completed.  In this regard, the Board notes that the veteran 
indicated in his substantive appeal that he was receiving 
monthly treatment from a Dr. Walter Pagan.  While records 
were thereafter received in December 1996 from Walter Pagan 
Agostini, M.D., it is reasonable to infer from the veteran's 
statement that he likely continued to receive treatment on a 
month-to-month basis after December 1996.  Consequently, 
additional action should be taken to obtain all relevant 
treatment records, including any prepared by Dr. Pagan 
Agostini after December 1996.

The Board also notes that there are many Spanish language 
documents that have been made a part of the claims file.  
Some of these appear to be relevant medical records, 
including those prepared by Dr. Pagan Agostini.  Of 
particular interest is a statement received in August 1994 in 
Spanish in which the veteran apparently described the in-
service stressful events which he alleged caused him to 
develop PTSD, and a handwritten statement received in 
February 1991.  Other records in Spanish also appear to be 
relevant, including ones received in April 1996 and December 
1996, and an April 1991 statement from R. Miguez, M.D.  As 
part of the development undertaken in this case, the RO 
should ensure that translations of these documents are made 
to facilitate appellate review.

With regard to the claim for a compensable evaluation for 
varicose veins, the undersigned notes that during the 
pendency of the appeal, regulations pertaining to evaluation 
of diseases of the arteries and veins, to include varicose 
veins, were amended, effective January 12, 1998.  See 62 Fed. 
Reg. 65207-65244 (1998) (presently codified at 38 C.F.R. 
§ 4.104 (2000)).  The modified rating schedule changed the 
rating criteria for varicose veins under Diagnostic 
Code 7120.  This is significant because, when a law or 
regulation changes after a claim has been filed but before 
the administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The new regulations have not yet been considered by 
the RO.  Neither the veteran nor his representative has been 
provided notice of the new regulations and they have not had 
an opportunity to submit evidence or arguments relative to 
the new regulations.  Accordingly, due process considerations 
require that this matter be returned to the RO for 
appropriate consideration.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  Development should include, 
among other things, making reasonable 
efforts to obtain relevant records of 
treatment from Walter Pagan Agostini, 
M.D., especially those prepared since 
December 1996.  The veteran should also 
be asked about other sources of treatment 
for tinnitus, psychiatric disability, 
varicose veins, or tuberculous 
epididymitis.  The RO should assist the 
veteran in obtaining additional relevant 
records.

2.  The RO should ensure that all Spanish 
language documents in the claims file are 
translated to English, including all 
records from Dr. Pagan Agostini, a 
statement received in February 1991, an 
April 1991 statement from R. Miguez, 
M.D., and other records received in 
August 1994, April 1996, and December 
1996.

3.  The veteran should be scheduled for a 
psychiatric examination.  The examiner 
should review the claims file and provide 
an opinion as to the medical probability 
that the veteran has PTSD that can be 
attributed to his military service.  Any 
such opinion should be explained in the 
context of the other opinions of record, 
especially those indicating that the 
veteran does not meet the diagnostic 
criteria for PTSD.

4.  An examiner should be asked to review 
the claims file and provide an opinion as 
to the medical probability that the 
veteran experiences tinnitus due to the 
in-service noise exposure reported by the 
veteran, especially that which occurred 
during combat.

5.  Examination should be conducted so 
that both old and new rating criteria may 
be applied when rating varicose veins and 
tuberculous epididymitis.  See 62 Fed. 
Reg. 65207-65244 (1998) (change in 
criteria for rating diseases of the 
arteries and veins); 59 Fed. Reg. 2523 
(1994) (change in criteria for rating 
genitourinary disabilities).  All 
findings necessary to apply both old and 
new rating criteria should be set forth 
in detail.  Examination of the 
genitourinary system should include 
consideration of whether the veteran 
experiences residual urinary tract 
dysfunction as a result of service-
connected disability.  

6.  After the RO has ensured that all 
examination reports comply with the 
instructions set out above, and that the 
notice and duty-to-assist requirements of 
the Veterans Claims Assistance Act of 
2000 have been met, the issues on appeal 
should be re-adjudicated.  If any benefit 
sought is denied, a supplemental 
statement of the case should be issued.  
The supplemental statement of the case 
should include reference to both old and 
new rating criteria for rating 
tuberculous epididymitis and varicose 
veins.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice; however, he has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this remand is 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (2995), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV,  directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



